 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     TIFFANY L. NOCON
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14318
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Tiffany_Nocon@fd.org

 7   Attorney for ERIC MCCARTT

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11
     UNITED STATES OF AMERICA,                              Case No. 3:18-CR-038-HDM-WGC
12
                    Plaintiff,                              ORDER GRANTING
13                                                          STIPULATION TO CONTINUE
            v.
                                                            SENTENCING HEARING
14
     ERIC MCCARTT,                                          (FIFTH REQUEST)
15
                    Defendant.
16
17
             IT IS HEREBY STIPULATED AND AGREED, by and between Federal Public
18
19   Defender RENE L. VALLADARES and Assistant Federal Public Defender TIFFANY L.

20   NOCON, counsel for ERIC MCCARTT, and Trial Attorney for the U.S. Department of Justice
21   LAUREN E. BRITSCH, United States Attorney NICHOLAS A. TRUTANICH, and Assistant
22
     United States Attorney SUE FAHAMI, counsel for the United States of America, that the
23
     Sentencing hearing set for November 20, 2019, at 10:00 AM, be vacated and continued to a
24
25   date and time convenient to the Court, but no earlier than ninety (90) days.

26          The continuance is necessary for the following reasons:
 1          1.      Both counsel request this additional time in order to allow adequate time to
 2   continue to research new sentencing issues and to prepare for the sentencing hearing. Counsel
 3
     will also use the additional time to finalize restitution matters in advance of the sentencing
 4
     hearing.
 5
 6          2.      The additional time requested by this Stipulation is reasonable pursuant to

 7   Federal Rule of Criminal Procedure 32(b)(2), which states that the “court may, for good cause,
 8   change any time limits prescribed in this rule.”
 9
            3.      The Defendant is currently detained and agrees with the continuance.
10
            4.      This is the fifth request for continuance of the sentencing hearing.
11
12          DATED this 13th day of November, 2019.

13         RENE L. VALLADARES                                  STEVEN J. GROCKI
           Federal Public Defender                             Chief, Child Exploitation and
14                                                             Obscenity Section, Criminal Division
15     By: /s/ Tiffany L. Nocon              .              By: /s/ Lauren E. Britsch          .
16         TIFFANY L. NOCON                                     LAUREN E. BRITSCH
           Assistant Federal Public Defender                    U.S. Department of Justice
17         Counsel for ERIC MCCARTT                             Counsel for the Government
18                                                              NICHOLAS A. TRUTANICH
                                                                United States Attorney
19
                                                            By: /s/ Sue Fahami                   ____
20                                                              SUE FAHAMI
                                                                Assistant United States Attorney
21                                                              Counsel for the Government
22
23
24
25
26
                                                        2
 1                                           ORDER
 2         Based on the Stipulation of counsel, and good cause appearing,
 3         IT IS THEREFORE ORDERED that the Sentencing Hearing currently set for
 4
     November 20, 2019, at 10:00 AM, is vacated and continued to Wednesday, February 12,
 5
     2020 at 10:00 AM in Reno Courtroom 4 before Judge Howard D. McKibben.
 6
           IT IS SO ORDERED.
 7
 8         DATED this 14th day of November, 2019.

 9
10
11                                             _________________________________
                                               HOWARD D. MCKIBBEN
12                                             UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                  3
